DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Subject Matter Eligibility
In light of the 2019 PEG, the claims appear to meet the requirements of §101 as the claimed steps are to an improved graphical user interface for a gaming system and/or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment for displaying information directly to a player and are not drawn to an abstract idea.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, and 17 of US Patent No. 11,043,075.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.  The subject matter claimed in the instant application is anticipated by the referenced US Patent, as follows: the difference between independent Claim 1 of instant application, 17/347279 and Claim 1 of US Patent No. 11,043,075 are highlighted in the following table.
Claim 1 of 17/347279
Claim 1 of 11,043,075
A gaming machine communicatively coupled to a gaming server, the gaming machine comprising:
A gaming machine communicatively coupled to a gaming server, the gaming machine comprising:
a display device; and
a presentation device; and 
a processor configured to execute instructions stored on a memory, which, when executed by the processor, cause the processor to at least:
a processor configured to execute instructions stored on a memory, which, when executed by the processor, cause the processor to at least:
receive, from the gaming server, at least one game outcome;
receive, from the gaming server, at least one game outcome;
in response to determining that the game outcome satisfies a free play trigger condition,
in response to determining that the game outcome satisfies a free play trigger condition, determine a quantity of free spins to display on the presentation device;
initiate display, on the display device, of a free play bonus mode;
initiate display, on the presentation device, of a free play bonus mode in response to the free play trigger condition being satisfied;
select, during the free play bonus mode, a subset of free play outcomes to be displayed from a plurality of free play outcomes each having a payout associated therewith; and
determine, during the free play bonus mode, a plurality of free play outcomes for the quantity of free spins;

in response to determining that the plurality of free play outcomes include a non-winning free play outcome and at least one winning free play outcome:
control the display device to display, during the free play bonus mode and when each free play of the subset of free play outcomes is associated with a payout greater than zero, the subset of free play outcomes, wherein each of the subset of free play outcomes is displayed with a winning symbol combination overlaid over a colored screen displayed on the display device
control the presentation device to display, during the free play bonus mode, the at least one winning free play outcome, wherein each of the at least one winning free play outcome is displayed with a winning symbol combination overlaid over a colored screen displayed on the presentation device; and

in response to determining that the plurality of free play outcomes do not include at least one winning free play outcome, control the presentation device such that no indication is provided to a player that the free play bonus mode was initiated.


Prior Art
Claims 1-20 have not been rejected over prior art.  
For instance, a thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“in response to determining that the game outcome satisfies a free play trigger condition, 
initiate display, on the display device, of a free play bonus mode; 
select, during the free play bonus mode, a subset of free play outcomes to be displayed from a plurality of free play outcomes each having a payout associated therewith; and 
control the display device to display, during the free play bonus mode and when each free play of the subset of free play outcomes is associated with a payout greater than zero, the subset of free play outcomes, wherein each of the subset of free play outcomes is displayed with a winning symbol combination overlaid over a colored screen displayed on the display device” (substantially encompassed by independent claims 1, 10, and 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715